The court properly ordered appellant to pay restitution even though his allocution and admission did not include an agreement to pay restitution. Restitution is not a specific dispositional order, but is rather a condition that accompanies a specific disposition (see Family Ct Act § 353.6). In this case, the court imposed restitution as a condition of probation.
The court’s calculation of the amount of restitution was supported by the record. This included a sworn statement by the victim that appellant’s acts had rendered her cell phone incapable of normal operation, and that she had paid approximately $500 for the device. This evidence was material and relevant, and the court properly considered it at the dispositional hearing (see Matter of Nathan N., 56 AD2d 554 [1977]). Moreover, when appellant moved to modify the restitution order, the presentment agency responded with documentary proof of the device’s replacement cost.
We have considered and rejected appellant’s remaining arguments. Concur — Mazzarelli, J.E, Friedman, Catterson, Moskowitz and Abdus-Salaam, JJ.